— Per Curiam :
Under a clear and correct charge the jury found the signature was not a forgery, and that the note was given upon a valid and sufficient consideration. The evidence was amply sufficient to justify the verdict.
We discover no error in the rejection of evidence. Some offered was clearly irrelevant. A magnified drawing of the outer lines of the signature is only the copy of a part thereof, and was clearly inadmissible for the purpose offered. It is not like a photograph of the whole signature. Comparison may be made by the jury between the disputed signature and those of the party well authenticated, and also by witnesses who have knowledge of his handwriting, but this rule does not extend to experts. They may testify whether a signature be forged or simulated, and give their conclusions: Travis v. Brown, 7 Wright, 9.
Judgment affirmed.